Title: From Alexander Hamilton to ———, 13 April 1804
From: Hamilton, Alexander
To: 



New York, April 13, 1804.
Dear Sir,

The post of to day brought me a letter from you, and another from Mr. ——. I have no doubt but the latter would serve you if he could; but he cannot at this time.
On the whole I would advise you to return to New-York, and accept any respectable employment in your way, ’till an opportunity of something better shall occur. ’Tis by patience and perseverance that we can expect to vanquish difficulties, and better an unpleasant condition.
Arraign not the dispensations of Providence—they must be founded in wisdom and goodness; and when they do not suit us, it must be because there is some fault in ourselves, which deserves chastisement, or because there is a kind intent to correct in us some vice or failing, of which, perhaps, we may not be conscious; or because the general plan requires that we should suffer partial ill.

In this situation it is our duty to cultivate resignation, and even humility, bearing in mind, in the language of the Poet, that it was “Pride which lost the blest abodes.”
With esteem and regard, &c.

A. Hamilton.

